NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 20a0008n.06

                                          No. 19-5597

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

 JEREMY R. DURHAM,                                       )
                                                         )                      FILED
        Plaintiff-Appellee,                              )                Jan 08, 2020
                                                         )            DEBORAH S. HUNT, Clerk
 v.                                                      )
                                                         )
 STUART McWHORTER, as Commissioner of                    )
                                                               ON APPEAL FROM THE
 Finance and Administration of the State of              )
                                                               UNITED STATES DISTRICT
 Tennessee, in his official capacity; CONNIE             )
                                                               COURT FOR THE MIDDLE
 RIDLEY, as Director of Legislative Administration       )
                                                               DISTRICT OF TENNESSEE
 for the State of Tennessee, in her official capacity;   )
 DAVID H. LILLARD, JR., as Treasurer of the State        )
 of Tennessee, in his official capacity,                 )
                                                         )
        Defendants-Appellants.                           )


       Before: ROGERS, KETHLEDGE, and LARSEN, Circuit Judges.

       KETHLEDGE, Circuit Judge. The Tennessee General Assembly expelled representative

Jeremy Durham in 2016. State officials thereafter terminated Durham’s healthcare benefits, so he

sued to reinstate them. (Durham originally sued Commissioner of Finance Larry Martin in his

official capacity. Pursuant to Federal Rule of Appellate Procedure 43(c)(2), we have substituted

Stuart McWhorter for former Commissioner Martin.) Those officials moved to dismiss the suit

based on sovereign immunity, but the district court denied the motion. The officials brought this

appeal. See generally Puerto Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139

(1993). We affirm.

       In July 2016, the Tennessee Attorney General’s Office found that Durham had sexually

harassed at least 22 women. The scandal caused Durham to abandon his reelection campaign.
No. 19-5597, Durham v. Martin, et al.


The General Assembly did not plan to meet again that year, so Durham’s service was effectively

done. Other representatives tried to expel Durham to prevent him from receiving lifetime health

benefits, but their initial attempts failed. Then, in September 2016, the governor called for a special

session to address an issue related to federal highway funds. During that session, the General

Assembly voted overwhelmingly to expel Durham.

       State officials initially told the press that Durham would retain his health benefits despite

his expulsion. When Durham later asked the officials about his benefits, however, they told him

that continued coverage was available only to retirees, not expelled members. See Tenn. Code

Ann. § 8-27-208. Durham then sued the defendants here, claiming that they had violated his due

process rights. The district court initially dismissed Durham’s suit for lack of standing, but this

court reversed. See Durham v. Martin, 905 F.3d 432, 433 (6th Cir. 2018). On remand, the officials

again moved to dismiss the case, this time based on sovereign immunity. The district court denied

the motion, and this appeal followed. We review de novo the officials’ entitlement to sovereign

immunity. Price v. Medicaid Dir., 838 F.3d 739, 746 (6th Cir. 2016).

       Sovereign immunity prevents a plaintiff from suing state officials in federal court for

“retroactive monetary relief.” See U.S. Const. amend. XI; see also Pennhurst State Sch. & Hosp.

v. Halderman, 465 U.S. 89, 103 (1984). But a plaintiff may seek a prospective injunction against

state officials who have “some connection” to an ongoing constitutional violation. See Ex parte

Young, 209 U.S. 123, 157–59 (1908).

       Here, the defendants argue that they had nothing to do with the alleged unconstitutional

conduct, which they seem to think is the General Assembly’s expulsion of Durham. But the

alleged constitutional violation, for purposes of this appeal, was the ongoing denial of Durham’s

health benefits. And these defendants have “some connection” to that alleged violation, according



                                                 -2-
No. 19-5597, Durham v. Martin, et al.


to the complaint, because they are the officials who decided that Durham is not entitled to those

benefits. See Top Flight Entm’t Ltd. v. Schuette, 729 F.3d 623, 634 (6th Cir. 2013). Durham’s

suit therefore is not barred by sovereign immunity.

       The district court’s judgment is affirmed.




                                               -3-